RESOLUCIÓN
A la solicitud de revisión, no ha lugar por falta de juris-dicción sin perjuicio de los remedios provistos en la Regla 49.2 de Procedimiento Civil.
*132Lo acordó el Tribunal y certifica el Secretario.
El Juez Asociado Señor Negrón García emitió voto explicativo. El Juez Asociado Señor Dávila no intervino.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—
Voto explicativo del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 30 de noviembre de 1978
El recurso interpuesto, impugna una sentencia y orden de injunction. Es errónea la conclusión de la ilustrada sala de instancia decidiendo que las peticionarias — Animal Rescue, Association y las señoras Audrey Benitez, Betty Saade y otros miembros voluntarios — están practicando la profesión de ve-terinaria en contravención a la Ley Núm. 59 de 13 de abril de 1916 (20 L.P.R.A. see. 591 et seq.). Se trata de una cor-poración sin fines de lucro cuyos miembros básicamente tra-tan animales realengos, les buscan hogares, los curan y ejer-citan otras funciones en beneficio de los mismos, a base de la experiencia y enseñanza adquirida en dicha gestión y obte-nida de algunos médicos veterinarios que le han prestado la cooperación. Específicamente dan tratamiento para parásitos, tratan casos de diarrea, ponen vacunas, diagnostican y tratan enfermedades de la piel y oído, inyectan hormonas en casos de partos y prestan primeros auxilios en accidentes. Por tales servicios no reciben remuneración, salvo el costo de algunas medicinas. Esta labor se proyecta sobre la clase pobre que no puede satisfacer los honorarios de los veterinarios.
El tribunal a quo acepta que en Puerto Rico no hay sufi-cientes veterinarios para atender adecuadamente estos ani-males, por razón de su número considerable y porque muchos de sus dueños no poseen la capacidad económica para sufra-gar los altos costos de tratamiento. Reconoce, además, que el *133Estado no provee estos servicios ni gratuitamente ni a un costo moderado.
Al examinar las disposiciones pertinentes de la Ley Núm. 59 advertimos que su ámbito de prohibición se proyecta sobre el ejercicio de la veterinaria mediante remuneración o anun-cio ilegal (See. 6). Las peticionarias no realizan sus funcio-nes con el propósito e “... intención de usurpar las funciones de los veterinarios autorizados, . . . .” sino para complemen-tar limitadamente unos servicios mínimos necesarios de lo que constituye tratamiento común y corriente a los animales realengos y de los pobres, susceptibles de ser brindados por cualesquiera personas sin que sean necesarios los conoci-mientos técnicos y académicos exigidos por la ley.
Tampoco procede la orden de injunction a base de los fun-damentos aducidos por la sala de instancia en el sentido de que la Asociación Médico-Veterinaria de Puerto Rico está sufriendo daños irreparables, a base de la inferencia de que los servicios de las peticionarias conlleva una “disminución de clientes” a sus miembros; y que la Ley Núm. 59 antes ci-tada tiene como propósito garantizar que tales servicios se presten por un profesional debidamente capacitado ya que las enfermedades de los animales pueden afectar la salud de los seres humanos. En primer lugar, reflejando la prueba que los servicios son gratuitos por prestarse a animales realengos o a los de dueños pobres que no pueden satisfacer los honora-rios de un veterinario, no es válido el razonamiento de que puede haber disminución de clientes; y en segundo lugar, pre-cisamente por tratarse de servicios que no estarían disponi-bles de otro modo, la gestión de la entidad recurrente en lugar de ser contraria a los propósitos que inspira la ley, es comple-mentaria ya que tiende a evitar que las enfermedades de los animales realengos o de propiedad de los indigentes afecten— por falta de tratamiento — la salud de los seres humanos.
El argumento aducido en oposición en el sentido de que denegar el injunction “equivaldría a solicitar el desmantela-*134miento de la profesión médica y legal porque existen personas médica y legalmente indigentes y los recursos del Estado no son suficientes para atender sus necesidades” no nos convence pues no se trata de tratamiento aplicado a seres humanos sino a animales, en una situación en que el Estado no provee nin-gún tipo de servicio gratuito.
No obstante lo expuesto, el haberse radicado tardíamente el recurso de revisión me obliga a concurrir con la denegación del auto.